Citation Nr: 1702307	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Sprue.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.H., and M.H.


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from October 1942 to January 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011, rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before discussing the Veteran's claim, the Board notes that it appears that some of the Veteran's claims file, including his service records and some VA procedural documents are missing from the file.  It appears that many of these records were previously a part of the file but have been misplaced.  Nevertheless, the RO will be asked to recreate, to the extent possible, any VA letters or documents and add them to the claims file.  In particular, there is no rating decision or statement of the case associated with the current appeal of record.  To the extent possible, these documents should be recreated or obtained and associated with the file.

In addition, because the Veteran's service treatment records are not associated with his claims file, he should be so informed and offered the opportunity to submit any service records in his possession.

The Veteran contends that he has Sprue, (a disease of the digestive system), that is due to his time in service, or in the alternative due to his service-connected PTSD.  As an initial matter, the medical evidence of record indicates a diagnosis of Sprue was made in 1980.  Aside from the private treatment records from 1980 and 1981, there are no other medical records on file.  The Veteran described that his digestive symptoms began during service and that he was forced to eat an unusual diet.  He was not provided with a VA gastro-intestinal examination.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Recreate all available VA procedural documents and associate them with the claims file, to include the rating decision and statement of the case that are associated with this appeal.

2. Inform the Veteran that his service treatment records are no longer a part of his file and offer him the opportunity to submit any pertinent records in his possession.

3. Schedule the Veteran for a gastro-intestinal examination regarding his Sprue.  The claims file should be made available.  

Following a review of the claims file, the reviewing examiner should provide an opinion for the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's Sprue is related to his service?  
In answering this question, the examiner is advised that the Veteran's service treatment records may be missing and that no negative inference may be drawn from this lack of records.

The examiner is on notice that the Board finds the Veteran's statements credible with regard to his gastrointestinal symptoms beginning during service and his diet during service.

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's Sprue was caused by the Veteran's service-connected posttraumatic stress disorder? 

(c) If the answer to (b) is "No," is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's Sprue was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected PTSD? 

A rationale for all requested opinions shall be provided.
   
4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




